 Case 2:19-cv-03870-RRM-RLM Document 35 Filed 08/04/20 Page 1 of 1 PageID #: 131



                                                                                      445 Broad Hollow Road
                                                                                             Suite 420
                                                                                     Melville, New York 11747
                                                                                         P: 631.390.0010
                                                                                         F: 631.393.5497
   SHAUN MALONE
   SENIOR ASSOCIATE                                                                     www.bgslaw-ny.com

   SMALONE@BGSLAW-NY.COM
   EXT. 110
   ADMIITTED IN NY

                                                             August 3, 2020
Via ECF
Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                           Re:      Roberta Ludwig v. Marianne Tasker
                                    Docket No.: 2:19-CV-03870 (RRM) (RLM)
                                    BG&S File No.: HO180-3020

Dear Judge Mann:

        We represent the defendants/third-party plaintiffs, Marianne Tasker and David Tasker. We write
in response to plaintiff’s letter motion filed on July 31, 2020 requesting an extension of the fact discovery
deadline, which is currently July 31, 2020.

       The defendants have no objection to the plaintiff’s request and, in fact, we join in the application.
All depositions have been completed and the plaintiff has been examined by defendants’ designated
physician. The defendants served written discovery requests upon both the plaintiff and the third-party
defendant following the completion of their depositions on July 22, 2020. No responses to same have
yet been served.

       I have conferred with counsel for the third-party defendant, Dan Dietchweiler, and he also has
no objection to the requested extension of time.

        We appreciate Your Honor’s time and attention in considering these requests.


                                                                        Very truly yours,

                                                                        /Shaun M. Malone/
                                                                        Shaun M. Malone


          445 Broad Hollow Road                      70 Hilltop Road                       13 East Mohawk Street
                 Suite 420                              Suite 1005                                Suite 200
         Melville, New York 11747               Ramsey, New Jersey 07446                  Buffalo, New York 14203
      P: 631.390.0010/F: 631.393.5497        P: 201.995.1394/F: 201.995.1398          P: 631.390.0010/F: 631.393.5497
